                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                                 Case No. 20-20034

                                                        Chapter 11

              Debtor.                                   Hon. Daniel Opperman

                           EIGHTH ORDER EXTENDING
                     DATES RELATED TO PLAN CONFIRMATION

       This matter having come before the Court on the Stipulation to Eighth Order

Extending Dates Related to Plan Confirmation, stipulated to by the Debtor, the Official

Committee of Unsecured Creditors of Inspired Concepts, LLC, Fifth Third Bank,

N.A., Gordon Food Service, Mercantile Bank, and Hospitality Holdings, LLC, and

the United States Trustee having approved the form of the proposed Order; this

matter having been discussed at a status conference held on September 24, 2020; and

it appearing that the relief requested is necessary and in the best interest of the

Debtor’s estate, its creditors and other parties-in-interest; and the Court being fully

advised in the premises;

       NOW THEREFORE IT IS ORDERED that:

       1.     The deadline to return ballots on the Plan, as well as to file objections to

final approval of the disclosure statement and objections to confirmation of the Plan

is extended from September 25, 2020 to October 27, 2020.




 20-20034-dob     Doc 342     Filed 09/30/20   Entered 09/30/20 10:10:46      Page 1 of 3
       2.     The Debtor shall file plan supplement documents no later than October

13, 2020.

       3.     The hearing on objections to final approval of the disclosure statement

and confirmation of the Plan is adjourned from September 30, 2020 to November 3,

2020, at 9:30 a.m. in the United States Bankruptcy Courtroom, 111 First Street,

Bay City, Michigan 48708, and will be continued, if necessary, on November 4,

2020 at 9:30 a.m. The hearing will be held telephonically unless otherwise ordered by

the Court.

       4.     The deadline for all professionals to file final fee applications is extended

from October 15, 2020 through November 19, 2020.

       5.     The hearing on valuation of Fifth Third’s collateral relating to

confirmation as discussed at the August 19, 2020 status conference (the “Valuation

Hearing”) shall be adjourned from September 30, 2020 to October 7, 2020, at 9:30

a.m. in the United States Bankruptcy Courtroom, 111 First Street, Bay City,

Michigan 48708. The hearing will be held remotely via video-conferencing unless the

Court orders otherwise.

       6.     Any parties participating the Valuation Hearing shall file any stipulations

of fact and any stipulations to the admissibility of expert reports, documents, and

exhibits by October 5, 2020. The parties have agreed, and the Court concurs, that the

expert reports will be admissible subject only to a Daubert challenge, which the

parties have specifically reserved.
                                               2

 20-20034-dob     Doc 342     Filed 09/30/20       Entered 09/30/20 10:10:46   Page 2 of 3
      7.     Any party may file a pre-hearing brief regarding their respective

positions as to valuation by October 6, 2020.

      8.     Hearings on the following motions are hereby rescheduled to

November 24, 2020 at 9:30 a.m. in the United States Bankruptcy Courtroom,

111 First Street, Bay City, Michigan 48708: (i) Debtor's Motion for Approval of

Settlement With Labelle Limited Partnership and Related Entities [DN 205]; (ii)

Gordon Food Service, Inc’s Motion for Allowance and Payment of Administrative

Priority Claim under 11 U.S.C. § 503(b)(9) [DN 263] (the “GFS 503(b)(9) Motion”);

and (iii) Gordon Food Service, Inc’s Motion for Order Requiring Immediate Payment

or Adequate Protection of PACA Claim [DN 264] (the “GFS PACA Motion,”

together with the GFS 503(b)(9) Motion, the “GFS Motions”). The hearings will be

held telephonically or via video-conferencing unless the Court orders otherwise. Any

prior deadlines for GFS to file a reply in connection with the GFS Motions are hereby

stricken and reset to November 19, 2020. Any prior deadlines for parties to file

witness and exhibit lists in connection with the GFS Motions are hereby stricken and

reset to November 20, 2020.

Signed on September 30, 2020




                                                3

 20-20034-dob    Doc 342       Filed 09/30/20       Entered 09/30/20 10:10:46   Page 3 of 3
